Citation Nr: 1733881	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  15-22 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury. 

2.  Entitlement to service connection for fibromyalgia as secondary to traumatic brain injury.


REPRESENTATION

Appellant represented by:	Angela K. Drake Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S.Wainaina   Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1973 to October 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 1991 rating decision by the Department of Veteran Affairs (VA), Regional office (RO) in St. Louis Missouri. 

The Board is reopening the traumatic brain injury and its residuals and remands the issue of fibromyalgia as a secondary to traumatic brain injury to the Agency of Original Jurisdiction (AOJ). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's traumatic brain injury is service connected. 


CONCLUSIONS OF LAW

1. The March 1991 rating decision denying the claim of service connection for traumatic brain injury including its residuals  is final based on the evidence then of record. 38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103 (2007).

2. New and material evidence since the March 1991 decision has been submitted to allow the reopening of the traumatic brain injury claim.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3. The criteria for service connection for traumatic brain injury are met. 38 U.S.C.A. §§ 1110 , 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014);  38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2014).

The Board is reopening and granting the claims of service connection for traumatic brain injury on the basis of new and material evidence. Additional VCAA discussion is therefore not required.

Reopening of the Claim on the Basis of New and Material Evidence 

This  claim was previously denied, and the prior decision was not timely appealed. The Board has the jurisdictional responsibility to determine whether there is new and material evidence, irrespective of what the RO determined. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108 , 7105(c)). If the Board finds that no such evidence has been offered, the analysis must end, and what the RO may have determined in this regard is irrelevant. Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims). 

If, however, new and material evidence has been submitted since the prior final denial of these claims, then they must be reopened and the former disposition reconsidered. 38 U.S.C.A. § 5108 .

 When determining whether a claim should be reopened, the Board performs a 
 two-step analysis. The first step is to determine whether the evidence secured since the last final disallowance of the claim is "new and material." See 38 U.S.C.A. § 5108 . According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled. See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000). This second step becomes applicable only when the preceding step is satisfied. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510   (1992). This presumption only applies when determining whether the evidence is new and material. It also does not apply when determining the credibility and weight of the evidence as it relates to the merits of the claim. Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits. See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or assertions beyond the competence of the person making them).

The last final denial of these claims was in March 1991, and VA must determine whether new and material evidence has been submitted since that time to reopen these claims. See Evans v. Brown, 9 Vet. App. 273, 283  (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim).

Evidence submitted since the September March 1991 rating decision includes additional VA treatment records,  and written statements by the Veteran. 
 
The Board has reviewed the evidence associated with the claims file subsequent to the March 1991 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claims for service connection. The majority of this evidence is new, in that it was not previously of record. 

Accordingly, new and material evidence has been submitted to reopen this claim previously denied and unappealed claim. 38 U.S.C.A.§ 5108 .

Service Connection - In General

The United States Court of Appeals for the Federal Circuit held that a three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Traumatic Brain Injury and its residuals

The Veteran has a current disability of traumatic brain injury.  A VA examiner in March 1991 opined that the Veteran had chronic headaches due to possible secondary due to trauma.  Another VA examiner in July 2015 opined that the Veteran's headache was possibly due to a trauma he had in the back of the head  while in service.  This satisfies the first prong of service connection. 

The Veteran's service treatment record in July 1974, show that the Veteran was treated for complaints of severe headaches.  The Veteran claimed he had been hit in the back of the head with a metal pipe.  This satisfies the second prong of service connection. 

In a July 2015 examination, the VA examiner opined that it was least likely as not that the Veteran's  headaches started with the trauma the Veteran related. This satisfied the third prong of service connection. 


ORDER

Service connection for traumatic brain injury is granted. 


REMAND 

The Board finds the VA examination in 1991 did not address fibromyalgia as secondary to brain injury.  A VA examiner in July 2015 and August 2016 did not adequately address the issue of fibromyalgia as secondary to brain injury. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. On review, the Board finds a remand is necessary is necessary to obtain another VA medical examination  to determine the etiology of fibromyalgia.  Make the claims folder available to the examiner asked to review of the case.  The examiner is asked to review the case and note that this case review took place.  

(a)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's fibromyalgia is etiologically related to service.  

(b)  If the fibromyalgia is not related to service, provide an opinion as to whether it is at least likely than not that the Veteran's fibromyalgia was caused by a service connected traumatic brain injury. 

If fibromyalgia was caused by a service-connected disability, provide an opinion as to whether it is at least likely than not (probability of 50 percent) that such fibromyalgia was aggravated (i.e. permanently worsened) beyond the natural progress by a service-connected traumatic brain injury.  

If aggravation is found, the examiner should address the following medical issues: 

a.  the baseline manifestations of the Veteran's     fibromyalgia found prior to the aggravation; and 

b.  the manifestations which, in the examiner's opinion, are proximately due to the service connected disability. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence is so evenly divided that in the examiner's expert opinion, it is medically sound to find in favor of the proposition as it is to find against it.

2.  Afterwards, readjudicate the claim on appeal.  If a matter is not resolved to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
	KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


